Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
Drawings
The drawings are objected to because of the following:
Figs. 1-7: These figures require appropriately associated numerals to indicate what is being shown in the drawings in order to facilitate the understanding of the invention.
A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
There are no reference numbers that relate to Figs. 1-7 (i.e. textile, fabric, intensity of a color).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent Claim 1 states “an amine-free” (line 1) and “solution comprises ninhydrin” (line 8), dependent Claim 3 states “ninhydrin” (line 2) and the applicant’s originally filed specification states “Ninhydrin (2, 2-dihydroxyiandane-1, 3-dione) reacts with primary amines” (page 1, lines 25-26). How can the invention be “amine free” if it incorporates “ninhydrin” in the solution? For examination purposes the examiner understands the preamble of independent Claim 1  to read as follows: “A method  of assessing efficacy of an antiperspirant”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomczak et al. (WO 2016/193167 A1).
             
                With respect to independent Claim 1, Tomczak et al. disclose(s): A method of assessing efficacy of an amine-free antiperspirant (page 1, lines 21-23; see also paragraph 4 above) comprising 
(a) contacting a textile with skin having sweat, wherein the sweat is formed on the skin having the antiperspirant thereon, whereby the sweat is transferred from the skin onto the textile (Figs. 1-3 and page 3, lines 28-32); (b) contacting the textile from step (a) with an effective amount of a solution for generating a purple color on the textile, wherein the solution comprises ninhydrin and a solvent, whereby a purple color is generated on the textile (page 4, lines 6-7); and (c) determining an intensity of the purple color on the textile, wherein a high intensity of the purple color indicates a low efficacy of the antiperspirant (Figs. 1-3 and page 3, lines 28-32).

With respect to Claim 3, Tomczak et al. teach(es) the method of independent Claim 1.  Tomczak et al. further disclose(s): wherein the solution comprises 0.5-2 wt% ninhydrin (page 9, lines 27-33).

With respect to Claim 4, Tomczak et al. teach(es) the method of independent Claim 1.  Tomczak et al. further disclose(s): wherein the solvent is volatile (page 4, lines 10-18).

With respect to Claim 5, Tomczak et al. teach(es) the method of independent Claim 1.  Tomczak et al. further disclose(s): wherein the solvent is ethanol (page 4, lines 10-18).

With respect to Claim 6, Tomczak et al. teach(es) the method of independent Claim 1.  Tomczak et al. further disclose(s): wherein the solvent is methanol (page 4, lines 10-18).
With respect to Claim 7, Tomczak et al. teach(es) the method of independent Claim 1.  Tomczak et al. further disclose(s): wherein the solution is sprayed onto the textile (page 1, lines 29-30).

With respect to Claim 8, Tomczak et al. teach(es) the method of independent Claim 1. Tomczak et al. further disclose(s): wherein steps (b) and (c) are carried out at a temperature from 15°C to 50°C (page 3, line 34 through page 4, line 2).
               
With respect to Claim 9, Tomczak et al. teach(es) the method of independent Claim 1.  Tomczak et al. further disclose(s): wherein steps (b) and (c) are carried out at room temperature (page 3, line 34 through page 4, line 2).

With respect to Claim 10, Tomczak et al. teach(es) the method of independent Claim 1.  Tomczak et al. further disclose(s): wherein the purple color becomes visible no more than 30 minutes after contacting the textile with the solution (Fig. 3).

With respect to Claim 11, Tomczak et al. teach(es) the method of independent Claim 1.  Tomczak et al. further disclose(s): wherein the antiperspirant is in the form of a stick, aerosol, roll-on, wipe or cream (page 1, lines 29-30). 

Allowable Subject Matter
Claim(s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claim(s) 2: the prior art does not disclose or suggest a method of assessing efficacy of an amine-fee antiperspirant (see paragraph 4 above) comprising comparing the intensity of the purple color determined in step (c) with an intensity of a control purple color, wherein the control purple color is generated by contacting the solution with a textile having sweat formed on and transferred from skin not having the antiperspirant thereon or skin in combination with the remaining limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to assessing efficacy of an antiperspirant: Fang et al. (US 2021/0318246 A1); Yabuki et al. (US 7,858,378 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
13 July 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861